Ayfp Gen

NOT FOR PUBLICATION

hn

STATE OF LOUISIANA
COURT OF APPEAL

FIRST CIRCUIT
NUMBER 2021 CA 1219

SUCCESSION OF ANGERELLA SIMMS

 

Judgment Rendered:

t. ade ake ake of

On Appeal from the
19th Judicial District Court
In and for the Parish of East Baton Rouge
State of Louisiana
Trial Court No. 102787

Honorable Trudy M. White, Judge Presiding

de ale ale ate of

Chrystal M. Ingram Attorney for Plaintiff-Appellant,
Baton Rouge, LA Wiley M. Williams and Estate of
Angerella Simms

Jack M. Alltmont Attorney for Defendant-Appellee,
New Orleans, LA Ralph Anthony Williams, I
Steven Soileau Attorney for Defendant-Appellee,
Shreveport, LA Jeffrey Norris

te ken wle ate af.

BEF WHIPPLE, C.J., PENZATO, AND HESTER, JJ.
tatty, g,

enSta ae ga rand AL Ky TEA LILY
WHIPPLE, C.J.

This matter is before us on appeal by Wiley M. Williams, son of the decedent,
from a judgment of the trial court granting declaratory relief relating to a revocable
living trust established by the decedent. For the following reasons, we dismiss the
appeal.

FACTS AND PROCEDURAL HISTORY

The decedent, Angerella W. Simms, died in August 2016. Ms. Simms had
two children, Wiley M. Williams and Ralph A. Williams. Ralph predeceased Ms.
Simms. On April 4, 2017, Wiley filed a petition to probate a will executed by Ms.
Simms on November 23, 2009, and the trial court signed the order of probate shortly
thereafter. According to the terms of the will, Ms. Simms left all of her property to
the Angerella W. Simms Revocable Living Trust (Trust), to be administered
according to the terms of the Trust. The will further provided that if the bequest to
the Trust “shall fail for any reason, or if said Trust is terminated prior to [Ms.
Simms’s] death,” all of her property would be left to Wiley and Ralph, “in equal
proportions, share and share alike.” Wiley was nominated in the will to serve as
executor of the succession, and the trial court signed an order appointing him as
executor on December 27, 2017.

On August 9, 2018, Ralph Anthony Williams, II (known as “Tony”), one of
Ralph’s two children, filed a petition to annul the probated will, asserting that the
will did not meet the form requirements for a notarial will under LSA-C.C. art. 1577.
The trial court held a hearing on Tony’s petition and rendered a judgment on
December 26, 2018. However, due to a defect in the original judgment,' the trial

court signed a revised judgment on August 26, 2021, annulling the probated will due

 

' The appeal of the original December 26, 2018 judgment was dismissed by this court based
on a finding that the judgment lacked the requisite decretal language and specificity. Succession
of Simms, 2019-0936 (La. App. 1" Cir. 2/21/20), 297 So. 3d 110, 115-16.

2

 
to a fatally defective attestation clause. The appeal of the August 26, 2021 judgment
has been lodged with this court and assigned docket number 2022 CA 0186.

On May 2, 2019, subsequent to the trial court’s original judgment annulling
the will, Wiley filed a Petition for Declaratory Judgment, seeking judgment in his
favor declaring:

[The] decedent’s estate is a trust estate governed by the terms of the

Angerella W. Simms Revocable Living Trust Agreement, and not by

the pour over will, included in the Trust Instrument, and further

declaring that Wiley Williams is the successive trustee and only

beneficiary, and further declaring that the decedent’s estate is not
governed by the laws of intestacy.

Tony? apparently did not file an answer to Wiley’s Petition for Declaratory
Judgment, but instead filed a “Motion for Declaratory Judgment by way of Motion
for Summary Judgment” on August 15, 2019. (Emphasis removed.) Therein, Tony
sought judgment in his favor, declaring that: (1) the Trust governs the disposition
of assets duly transferred into the Trust, but the Trust does not govern the succession
of Ms. Simms; (2) the Trust was duly amended on February 8, 2010 by an Extract
of Trust to provide that the principal beneficiary was Ms. Simms; and (3) the sole
principal beneficiary of the Trust is Ms. Simms and, thus, the succession of Ms.
Simms. In support of his motion, Tony attached the February 8, 2010 Extract of
Trust as his sole exhibit. Wiley opposed Tony’s motion and filed several
attachments in support of his opposition.

Before the motion was heard by the trial court, Tony filed a “Supplemental
and Amended Motion (1) for Declaratory Judgment by way of Motion for Summary
Judgment and (2) to Revoke Transfer of Assets from Trust to Wiley Williams
Personally and Ordering Proper Distribution of the Trust Assets” (“supplemental

motion”) on February 10, 2020. (Emphasis removed.) Tony attached various

exhibits in support of his supplemental motion.

 

* The motion indicates that it was filed by Tony and Troy Williams; however, the record
does not reflect that Troy, who is the other son of Ralph Williams, is a party to this proceeding.

a
»
Through the supplemental motion, Tony requested a judgment declaring that:
(1) the Trust governs the disposition of assets that were duly transferred into the
Trust, but the Trust does not govern the succession of Ms. Simms nor any assets
outside of the Trust; (2) the Trust was duly amended by Ms. Simms on February 8,
2010 by an Extract of Trust to provide that the principal beneficiary was Ms. Simms;
(3) Ms. Simms altered the distribution of trust assets by a written and signed special
directive dated July 22, 2010, directing that if one or both of the primary (principal)
beneficiaries should die, then the children of that beneficiary would receive that
beneficiary’s share; and (4) the ownership of the assets placed in Trust are owned
50% by Wiley, 25% by Tony, and 25% by Troy Williams. The supplemental motion
further requested that the court render judgment annulling the transfer of any assets
from the Trust to Wiley, ordering Wiley to return to the Trust all assets he transferred
to himself, and ordering the distribution of the trust assets in relation to the
ownership of the Trust assets (50% to Wiley, 25% to Tony, and 25% to Troy
Williams).

The trial court held a hearing on Wiley’s Petition for Declaratory Judgment
and Tony’s supplemental motion on June 30, 2020. At the conclusion of the hearing,
the trial court took the matter under advisement. On July 28, 2020, the trial court
issued a Ruling from Hearing Held on June 30, 2020, in which the court stated, in
pertinent part, as follows:

This matter came before this Honorable Court on June 30, 2020

relative to Petitioner, Ralph Anthony “Tony” Williams’ Motions for
Declaratory Judgment and Summary Judgment.

The Court recognizes and acknowledges that the appeal filed by
Attorney Johnell Matthews to the First Circuit Court of Appeal
involving the validity of the Will is still under review.

On June 30, 2020, the Court took a note of evidence relative to
the varied documents introduced at the hearing. Concluding that the
issues with the Angerella W. Simms Revocable Living Trust and the Will

4
are interrelated, the Court declines to rule on the Declaratory Judgment
without a decision from the First Circuit Court of Appeal regarding the
Pour Over Will.

(Italics in original.) The Ruling did not mention Wiley’s Petition for Declaratory
Judgment.

Almost a year later, on May 17, 2021, Tony filed a supplemental
memorandum in support of the motion for summary judgment, along with a draft
judgment granting all the relief requested in his “Supplemental and Amended
Motion (1) for Declaratory Judgment by way of Motion for Summary Judgment and
(2) to Revoke Transfer of Assets from Trust to Wiley Williams Personally and
Ordering Proper Distribution of the Trust Assets,” (emphasis removed), and
summarily denying Wiley’s Petition for Declaratory Judgment. The trial court
signed the submitted judgment, without alteration, on May 25, 2021. Wiley then
filed the instant appeal of the May 25, 2021 judgment.

MOTION TO DISMISS APPEAL

At the outset, we note that Tony filed a “Motion to Dismiss Appeals,”
(emphasis removed), with this court, wherein he noted that there were three matters
at issue in the underlying succession proceedings: (1) the validity of Ms. Simms’s
will (as per the judgment annulling the will presently pending on appeal in docket
number 2022 CA 0186); (2) the interpretation of the Trust (the instant appeal); and
(3) the determination of the ownership of benefits of an annuity policy purchased by
Ms. Simms during her life (as per a motion for summary judgment that was set for
hearing on November 29, 2021). According to Tony, none of the judgments
appealed are final judgments pursuant to LSA-C.C.P. art. 1915, and the appeals

should be dismissed. A panel of this court referred the motion to dismiss the instant

 

In the “Motion to Dismiss Appeals,” (emphasis removed), Tony sought to dismiss both
the instant appeal and the earlier appeal, bearing docket No. 2019 CA 0936, of the original
December 26, 2018 judgment, which, as noted in footnote 1 supra, had been previously dismissed

by this court on February 21, 2020. This court will consider the motion as to the instant appeal
before this pane! only.

5
appeal to the merits panel and noted that the only judgment properly before the court
in the instant appeal is the May 25, 2021 judgment denying the declaratory judgment
requested by Wiley, granting the declaratory judgment requested by Tony by way of
summary judgment, granting Tony’s request to revoke the transfer of Trust assets,
and ordering the distribution of Trust assets in relation to the ownership of the Trust
assets."

Louisiana Code of Civil Procedure article 1871 concerning declaratory
judgments provides that courts of record within their respective jurisdictions may
declare rights, status, and other legal relations, and that such a declaration shall have
the force and effect of a final judgment. Moreover, a declaratory judgment may be
reviewed as other orders, judgments, and decrees. LSA-C.C.P. art. 1877. However,
for this court’s appellate jurisdiction to be invoked on a declaratory judgment, the
judgment must be final of its own accord or properly certified under LSA-C.C_P. art.
1915(B). See Succession of Lucien, 2017-0669 (La. App. 1 Cir. 12/21/17), 2017
WL 6523451, *2 n.7 (unpublished); Succession of Brantley, 96-1307 (La. App. 1*
Cir. 6/20/97), 697 So. 2d 16, 18.

The judgment at issue in this appeal is a partial judgment that clearly does not
determine all of the issues in the matter, as the May 25, 2021 judgment involved
declaratory relief concerning only the Trust and did not resolve all outstanding issues
in the succession proceeding. Therefore, the May 25, 2021 judgment is not

appealable on its own accord pursuant to LSA-C.C.P. art. 1915(A).5 Accordingly,

 

* The original motion and order for suspensive appeal references a May 10, 2021 judgment
as well as the judgment dated May 25, 2021. In Wiley’s motion and order to convert suspensive
appeal to devolutive appeal, Wiley requested that the trial court sign the revised amended judgment
submitted in March 2020 relative to the judgment annulling the will, and asserted that all of these

judgments should be reviewed by the appellate court at the same time and “with the current
appeal.”

* Partial judgments immediately appealable under LSA-C.C.P. art. 1915(A) include (1) a
judgment dismissing the suit as to less than all of the parties; (2) a judgment granting a motion for
judgment on the pleadings; (3) a judgment granting a motion for summary judgment, except a
summary judgment granted pursuant to LSA-C.C.P. art. 966(E); (4) a judgment on either the
principal or incidental demand, when the two have been tried separately; (5) a judgment on the

6
for our appellate jurisdiction to be invoked, the judgment would require certification
of the judgment as final by the trial court pursuant to LSA-C.C.P. art. 1915(B). See

Succession of Lucien, 2017 WL 6523451 at *2 n.7.

Pursuant to LSA-C.C.P. art. 1915(B)(1), when a court renders a partial
judgment as to “one or more but less than all of the claims, demands, issues, or
theories” presented in an action, that judgment shall not constitute a final judgment
and, thus, shall not be immediately appealable, “unless it is designated as a final
judgment by the court after an express determination that there is no just reason for
delay.” In the absence of such a determination and designation, any such order or
decision shall not constitute a final judgment for the purpose of an immediate appeal
and may be revised at any time prior to rendition of the judgment adjudicating all of
the claims and the rights and liabilities of the parties. LSA-C.C.P. art. 1915(B)(2).

A review of the May 25, 2021 judgment on appeal demonstrates that it does
not fall into any of the categories of partial final judgments set forth in LSA-C.C.P.
art. 1915(A). Moreover, the judgment on appeal does not contain a designation that
it is final for purposes of immediate appeal pursuant to LSA-C.C.P. art. 1915(B)(1).
Thus, the May 25, 2021 judgment is not a final judgment, and this court lacks subject
matter jurisdiction to review it on appeal. See Joseph v. Ratcliff, 2010-1342 (La.
App. 1* Cir. 3/25/11), 63 So. 3d 220, 224. Moreover, the propriety of the declaratory
relief relative to the Trust granted in the May 25, 2021 judgment is inextricably
linked with the revised amended judgment annulling the will, which was ultimately
signed on August 26, 2021 and presently on appeal, as a decision in that appeal may
render the issues in this appeal moot.

Accordingly, we conclude that the judgment before us is not a final appealable

judgment and, thus, that this appeal must be dismissed. In so ruling, we note that

 

issue of liability when that issue has been tried separately; and (6) a judgment imposing sanctions
or disciplinary action pursuant to LSA-C.C.P. arts. 191, 863, or 864, or LSA-C_E. art. 510(G).

7
Wiley will have an opportunity for review of the trial court’s ruling in connection
with an unrestricted appeal of a final judgment, once rendered, in this proceeding.

We also decline to exercise our plenary power of supervisory jurisdiction, as
the merits of the instant case do not meet the criteria set forth by the Louisiana
Supreme Court in Herlitz Constuction Company, Inc. v. Hotel Investors of New
Iberia, Inc., 396 So. 2d 878 (La. 1981) (per curiam).

CONCLUSION

For the above and foregoing reasons, we grant the motion to dismiss the
instant appeal and remand the matter to the trial court for further proceedings. Costs
of this appeal are assessed to appellant, Wiley M. Williams.

MOTION TO DISMISS APPEAL GRANTED; APPEAL DISMISSED.
STATE OF LOUISIANA
COURT OF APPEAL

FIRST CIRCUIT

NO. 202] CA 1219

ope SUCCESSION OF ANGERELLA SIMMS

HESTER, J., dissents in part and assigns reasons.
HESTER, J., dissenting in part.

I agree with the majority’s opinion insofar as it concludes that the May 25,
202] judgment was not a final and appealable judgment. However, I respectfully
disagree with the majority’s refusal to convert the appeal to a supervisory writ.

In this case, we have the authority to exercise our supervisory Jurisdiction and
treat the appeal of the May 25, 2021 judgment as an application for supervisory writ.
La. Const. art. V sect. 10(A); La. Code Civ. P. arts. 2081 and 2201. The original
motion and order for appeal was filed within the 30-day delay for seeking
supervisory writs from the ruling of the trial court. Uniform Rules-Courts of Appeal,
Rules 4-2 and 4-3. I would exercise this court’s discretion to convert the appeal to
an application for supervisory writ and would address the merits of this case. See
La. Uniform Rules-Courts of Appeal, Rule 4-3; La. Code Civ. P. art. 1914; Stelluto

v. Stelluto, 2005-0074 (La. 6/29/05), 914 So.2d 34, 39.